Exhibit 10.1

 

FORM OF AMENDED AND RESTATED

INDEMNIFICATION AGREEMENT

FOR DIRECTORS AND EXECUTIVE OFFICERS

 

THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT is made and entered into as
of this        day of                           , 20     (this “Agreement”), by
and between Semtech Corporation, a Delaware corporation (the “Corporation,”
which term shall include any one or more of its subsidiaries where appropriate),
and                                      (“Indemnitee”).

 

WHEREAS, highly competent persons are becoming more reluctant to serve
corporations as directors or officers or in other capacities unless they are
provided with indemnification against inordinate risks of claims and actions
against them arising out of their service to, and activities on behalf of, such
corporations;

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that it is in the best interests of the Corporation and its stockholders to
attract qualified people to act as officers and directors of the Corporation and
in connection therewith, it is reasonable, prudent and necessary for the
Corporation to contractually obligate itself to indemnify such persons to the
fullest extent permitted by applicable law so that they will serve or continue
to serve the Corporation free from undue concern that they will not be so
indemnified; and

 

WHEREAS, Indemnitee is willing to serve, continue to serve and/or to undertake
additional service for or on behalf of the Corporation on the condition that
Indemnitee be so indemnified.

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

 

1.             Services by Indemnitee.  Indemnitee agrees to serve or continue
to serve as a director and/or officer of the Corporation for so long as
Indemnitee is duly elected or appointed or until such time as Indemnitee tenders
his or her resignation orally (which oral resignation is accepted by the Board)
or in writing or is removed as a director and/or officer.

 

2.             General.  The Corporation shall indemnify and hold harmless, and
shall advance Expenses (as hereinafter defined) to, Indemnitee as provided in
this Agreement and to the fullest extent permitted by law in effect on the date
hereof and to such greater extent as applicable law may hereafter from time to
time permit.

 

3.             Indemnification for Proceedings.  Indemnitee shall be entitled to
the rights of indemnification provided in this Section 3 if, wholly or partly by
reason of his or her Corporate Status (as hereinafter defined), Indemnitee is,
or is threatened to be made, a party to or otherwise becomes involved (as a
witness or otherwise) in any threatened, pending or completed Proceeding (as
hereinafter defined), including a Derivative Claim.  Pursuant to this Section 3,
Indemnitee shall be indemnified and held harmless against all Expenses and
Losses reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with such Proceeding or any

 

--------------------------------------------------------------------------------


 

claim, issue or matter therein, to the fullest extent permitted by law on the
date hereof and to such greater extent as applicable law may hereafter from time
to time permit.  Notwithstanding the foregoing, except pursuant to Section 7
hereof and to the extent provided therein, the Corporation shall not indemnify,
or advance Expenses to, Indemnitee in connection with (i) a Proceeding (or part
thereof) initiated by Indemnitee unless such Proceeding (or part thereof) was
authorized by a majority vote of Disinterested Directors, and (ii) any claim
against Indemnitee for an accounting of profits made from the purchase or sale
by Indemnitee of securities of the Corporation pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto or
similar provisions of any federal, state or local statutory law.

 

4.             Limitation in Derivative Claims.  Notwithstanding the foregoing,
with respect to a Derivative Claim, to the extent required by applicable law, no
indemnification against Expenses or Losses shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been adjudged to be
grossly negligent or guilty of willful misconduct, unless and only to the extent
that the Court of Chancery of the State of Delaware or the court in which such
proceeding shall have been brought shall determine upon application that,
despite the adjudication of liability against Indemnitee, that in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses, liabilities and losses which the Court of Chancery
of the State of Delaware or such other court shall deem proper.

 

5.             Indemnification for Expenses, Liabilities and Losses of a Party
Who is Wholly or Partly Successful.  Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, Indemnitee shall be indemnified and held harmless against all
Expenses and Losses reasonably incurred by Indemnitee or on Indemnitee’s behalf
in connection therewith.  If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Corporation
shall indemnify and hold harmless Indemnitee against all Expenses and Losses
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each successfully resolved claim, issue or matter.  For purposes of this
Section 5 and without limitation of the foregoing, the termination of any claim,
issue or matter in such a Proceeding by summary judgment, dismissal or
withdrawal with or without prejudice shall be deemed a successful result as to
such claim, issue or matter.  For avoidance of doubt, other resolutions of a
claim, issue or matter, such as settlement or a plea of nolo contendere, may be
deemed to be a successful result as to such claim, issue or matter, to the
extent permitted by applicable law.

 

6.             Advancement of Expenses.  The Corporation shall advance all
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding within twenty (20) days after the receipt by the Corporation of a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such Proceeding. 
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee.  Advances shall be unsecured and interest-free.  Advances shall be
made without regard to Indemnitee’s ultimate entitlement to indemnification
under the other provisions of this Agreement.  Advances shall include any and
all reasonable Expenses incurred pursuing an action to enforce the right of
advancement, to the extent provided in Section 7(c) hereof.  By execution of
this Agreement, Indemnitee hereby agrees to repay any Expenses advanced if, and
to the

 

2

--------------------------------------------------------------------------------


 

extent, it shall ultimately be determined, in accordance with this Agreement,
that Indemnitee is not entitled to be indemnified by the Corporation.  No other
form of undertaking to return advances shall be required other than the
execution of this Agreement.  The right to advances under this Section shall in
all events continue until final disposition of any Proceeding, including any
appeal in respect thereof.  With respect to advances, the Corporation shall, in
accordance with Indemnitee’s request (but without duplication):  (i) pay such
Expenses on behalf of Indemnitee; (ii) advance to Indemnitee funds sufficient to
permit payment of such Expenses or (iii) reimburse Indemnitee for such Expenses.

 

7.             Indemnitee’s Right to Bring Suit; Certain Claims.

 

(a)           If a claim for indemnification or advancement of Expenses is not
paid in full by the Corporation on or before its due date in accordance with the
terms of this Agreement, Indemnitee may at any time thereafter bring suit
against the Corporation to recover the unpaid amount of the claim.  If
successful in whole or in part in any such suit, Indemnitee shall also be
entitled to be paid the Expense of prosecuting such Proceeding.  It shall be a
defense to any claim for indemnification (but not to an action brought to
enforce a claim for Expenses incurred in defending any proceeding in advance of
its final disposition) that Indemnitee has not met the standards of conduct that
make it permissible under the DGCL for the Corporation to indemnify Indemnitee
for the amount claimed, but the burden of proving such defense, which must be
established by clear and convincing evidence, shall be on the Corporation. 
Neither the failure of the Corporation (including the Board, independent
counsel, Disinterested Directors or the Corporation’s stockholders) to have made
a determination prior to the commencement of such Proceeding to the effect that
indemnification of Indemnitee is proper in the circumstances because he or she
has met the applicable standard of conduct set forth in the DGCL, nor an actual
determination by the Corporation (including the Board, independent counsel,
Disinterested Directors or the Corporation’s stockholders) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the
Proceeding or create a presumption that Indemnitee has not met the applicable
standard of conduct.  Nothing in this Agreement is intended to imply that the
Corporation would make any indemnification payments to Indemnitee without
complying with the applicable provisions of the DGCL.

 

(b)           The Corporation shall be precluded from asserting in any
Proceeding that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court or before any such
arbitrator that the Corporation is bound by all the provisions of this
Agreement.  The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Corporation or of the Corporation itself shall
not be imputed to Indemnitee for purposes of determining any rights under this
Agreement.

 

(c)           If Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, Indemnitee shall be entitled to recover from the
Corporation, and shall be indemnified by the Corporation against, any and all
Expenses actually and reasonably incurred by Indemnitee in such judicial
adjudication provided Indemnitee prevails therein.

 

3

--------------------------------------------------------------------------------


 

(d)           Indemnitee shall be entitled to the advancement of Expenses in
connection with a Proceeding described in clause (ii) of the last sentence of
Section 3; provided that Indemnitee shall not be entitled to any Losses incurred
in such a Proceeding unless, in addition to Indemnitee having met the standards
of conduct that make it permissible under the DGCL for the Corporation to
indemnify Indemnitee for the amount claimed, the transaction underlying the
Proceeding was one in which Indemnitee had no discretion (such as a merger or a
forced conversion of a security) or a transaction which was reviewed in advance
and approved by counsel to the Corporation.

 

8.             Security.  To the extent requested by Indemnitee and approved by
the Board, the Corporation may at any time and from time to time provide
security to Indemnitee for the Corporation’s obligations hereunder through an
irrevocable bank line of credit, funded trust or other collateral.  Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of Indemnitee.

 

9.             Non-Exclusivity; Duration of Agreement; Insurance; Subrogation.

 

(a)           The rights to be indemnified and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Corporation’s Certificate of Incorporation or Bylaws, any other
agreement, a vote of stockholders or a resolution of directors, or otherwise. 
This Agreement and Indemnitee’s right to indemnification hereunder shall
continue after Indemnitee has ceased to provide services to the Corporation as a
director, officer, employee, agent, or fiduciary of the Corporation and shall
inure to the benefit of Indemnitee’s heirs, executors, administrators and legal
representatives until the latest of (i) expiration of the statute of limitations
applicable to any claim that could be asserted against Indemnitee for which
Indemnitee would be entitled to indemnification hereunder, (ii) ten years after
the date that Indemnitee has ceased to provide services to the Corporation, and
(iii) one year after the final adjudication of any Proceeding, but for the
pendency of which, rights to indemnification hereunder would have terminated
pursuant to the foregoing clauses (i) or (ii).  Indemnitee’s spouse or domestic
partner shall be entitled to the same rights to indemnification as Indemnitee
(including rights to advancement of Expenses) if Indemnitee is deceased and the
assets of Indemnitee’s spouse or domestic partner are pursued in a Proceeding
which, if brought while Indemnitee were alive, would have entitled Indemnitee to
indemnification under this Agreement.  This Agreement shall be binding upon the
Corporation and its successors and assigns, and the Corporation shall require
and cause any such successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to the business or assets of the Corporation,
whether by merger or otherwise, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
have been required to perform if no such succession or assignment had taken
place.

 

(b)           The Corporation shall use its commercially reasonable efforts to
obtain an insurance policy or policies providing insurance for the Corporation’s
officers and directors, for such periods and coverage limits as the Board may
from time to time determine, giving due consideration to the Corporation’s
existing resources and the state of market conditions for directors’ and
officers’ insurance generally.  If the Corporation maintains an insurance policy
or policies providing liability insurance for directors or officers of the

 

4

--------------------------------------------------------------------------------


 

Corporation or fiduciaries of any other domestic or foreign corporation,
partnership, joint venture, limited liability company, trust, employee benefit
plan or other enterprise that such person serves at the request of the
Corporation, Indemnitee shall be covered by such policy or policies in
accordance with the terms thereof to the maximum extent of the coverage
available for any such director or officer under such policy or policies;
provided that greater coverage may be made available to another director or
officer of the Corporation if such coverage has been approved by a majority of
the directors who are serving on the Board on the date of this Agreement.  The
Corporation shall not be obligated to indemnify Indemnitee for Expenses or
Losses that have actually been paid directly to such person through directors’
and officers’ liability insurance.  As part of, and prior to or simultaneously
with the consummation of, any transaction described in clause (ii) of the
definition of Change in Control, the Corporation shall purchase or cause to be
purchased an insurance policy (the “Tail Policy”) to maintain in force for six
years after such Change in Control any and all directors’ and officers’
liability insurance coverage provided by the Corporation prior to such Change in
Control.  The Tail Policy, if to be provided by an insurance carrier other than
that which provided liability coverage prior to such Change in Control, shall be
of at least the same coverage and amounts and shall contain terms and conditions
that are not less advantageous in the aggregate to the directors and officers of
the Corporation than the liability insurance in place prior to such Change in
Control.

 

(c)           Except as otherwise provided in Section 15, if any payment is made
under this Agreement, the Corporation shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
papers reasonably required and take all action reasonably necessary, at the
expense of the Corporation, to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.  To the extent that Indemnitee receives any payment under this
Agreement from (i) any insurance policy, contract, agreement or otherwise,
and/or separately (ii) the Corporation, Indemnitee shall, after receiving
payment to satisfy all rights of recovery that Indemnitee is due, direct any
additional payment that it shall receive to the Corporation or shall reimburse
the Corporation for that portion of any such payment to Indemnitee, that when
combined with all other payments received by Indemnitee, is greater than the
amount necessary to satisfy all of the rights of recovery of Indemnitee.

 

10.           Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the excised provision.

 

11.           Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable for
any reason, the Corporation, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in

 

5

--------------------------------------------------------------------------------


 

settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Corporation and Indemnitee
as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (ii) the relative fault of the Corporation (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

12.           Definitions.  For purposes of this Agreement:

 

(a)           “Change in Control” means a change in control of the Corporation
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item or any
similar schedule or form) promulgated under the Securities Exchange Act of 1934,
as amended (the “Act”), whether or not the Corporation is then subject to such
reporting requirement; provided, however, that, without limitation, such a
Change in Control shall be deemed to have occurred if (i) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Act) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Corporation representing twenty
percent (20%) or more of the combined voting power of the Corporation’s then
outstanding securities without the prior approval of at least two-thirds of the
members of the Board in office immediately prior to such person attaining such
percentage interest; (ii) the Corporation is a party to a merger, consolidation,
sale of assets or other reorganization, or a proxy contest, as a consequence of
which members of the Board in office immediately prior to such transaction or
event constitute less than a majority of the Board thereafter; or (iii) during
any period of two (2) consecutive years, individuals who at the beginning of
such period constituted the Board (including for this purpose any new director
whose election or nomination for election by the Corporation’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such period) cease for any reason to
constitute at least a majority of the Board.

 

(b)           “Corporate Status” describes the status of a person who is or was
or has agreed to become a director of the Corporation, or is or was an officer,
employee, agent or fiduciary of the Corporation, any of its wholly-owned
subsidiaries, or any other domestic or foreign corporation, partnership, joint
venture, limited liability company, trust, employee benefit plan or other
enterprise that such person is or was serving at the request of the Corporation.

 

(c)           “Derivative Claim” means a Proceeding by or in the right of the
Corporation to procure a judgment in its favor.

 

(d)           “DGCL” means the Delaware General Corporation Law.

 

(e)           “Disinterested Director” means a director of the Corporation who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.

 

(f)            “Expenses” shall include all reasonable attorneys’ fees and
reasonable expenses, retainers, court costs, transcript costs, fees and expenses
of experts and witnesses, travel expenses, duplicating costs, printing and
binding costs, telephone charges,

 

6

--------------------------------------------------------------------------------


 

postage, delivery service fees, and all other disbursements or expenses of the
type customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, being a witness in or investigating a Proceeding or any
appeal resulting therefrom, including without limitation the premium, security
for, and other costs relating to any cost bond, supersedeas bond, or other
appeal bond or its equivalent.  Expenses shall include expenses incurred in
preparing and forwarding statements pursuant to Section 6 hereof to the
Corporation (which statements may be prepared so as not to cause any waiver of
attorney-client privilege by Indemnitee). For avoidance of doubt, Indemnitee
shall not be required to utilize counsel selected by or representing the
Corporation or any other Indemnitee without the express consent of Indemnitee,
which consent may be withheld in his or her discretion.

 

(g)           “Losses” shall include all liabilities and losses including,
without limitation, judgments, fines, ERISA excise taxes and penalties, amounts
paid and to be paid in settlement, interest, assessments or other charges
imposed thereon, and any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of payments under this
Agreement.

 

(h)           “Proceeding” includes any threatened or actual action, suit,
arbitration, alternative dispute resolution mechanism, investigation,
administrative hearing and any other proceeding (including any appeals from any
of the foregoing), including any of the foregoing which Indemnitee has a good
faith believe may result from a given state of facts, whether civil, criminal,
administrative or investigative.

 

13.           Limitation of Certain Actions and Release of Certain Claims. 
After (i) a Change in Control or (ii) Indemnitee’s service with the Corporation
terminating or being terminated for any reason other than cause (which, if
Indemnitee is an outside director of the Corporation shall mean removal from the
Board for cause), then in either of such cases, no Proceeding shall be brought
and no cause of action shall be asserted (in either case, other than one for
fraud or willful misconduct) by or on behalf of the Corporation or any
subsidiary against Indemnitee, Indemnitee’s spouse, heirs, estate, executors or
administrators after the expiration of one year from the date of the Change in
Control or two years after such termination of service, as the case may be;
provided, however, that in a case where Indemnitee fraudulently conceals the
facts underlying such cause of action, no proceeding shall be brought and no
cause of action shall be asserted after the expiration of one year (in the case
of the Change in Control) or two years (in the case of such termination of
service) from the date a responsible officer of the Corporation or any
subsidiary of the Corporation discovers such facts.  Any claim or cause of
action (in either case, other than one for fraud or willful misconduct) of the
Corporation or any subsidiary of the Corporation, including claims predicated
upon the negligent act or omission of Indemnitee, shall be extinguished and
deemed released unless asserted by filing of an action within such applicable
period.  This Section 13 shall not apply to any cause of action that has accrued
as of the date hereof and of which Indemnitee is aware on the date hereof, but
as to which the Corporation has no actual knowledge apart from Indemnitee’s
knowledge.

 

14.           Notification of Investigation.  If Indemnitee is the subject of,
or implicated in, any investigation by the Corporation or a third party, the
Corporation shall promptly inform Indemnitee of such investigation, and the
nature thereof.  In such event, if the Indemnitee so requests, the Corporation
shall provide him with copies of all material documents

 

7

--------------------------------------------------------------------------------


 

(or portions of documents) relevant to Indemnitee that it has provided to such a
third party conducting an investigation; provided, however, that the Corporation
will be entitled to require that Indemnitee, as a condition to receipt of such
documents, agree to reasonable restrictions as to their use and disclosure in
order to preserve their confidentiality and, if applicable, to prevent or limit
any waiver of attorney client privilege the Corporation reasonably determines
may arise from such disclosure.

 

15.           Priority.  If Indemnitee has rights to indemnification,
advancement of expenses and/or insurance from third parties, including
stockholders of the Corporation (collectively, the “Third Party Indemnitors”),
then the Corporation:

 

(a)           shall be the indemnitor of first resort (i.e., its obligations to
Indemnitee are primary and any obligation of the Third Party Indemnitors to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by Indemnitee are secondary);

 

(b)           shall be required to advance the full amount of expenses incurred
by Indemnitee and shall be liable for the full amount of all expenses,
judgments, penalties, fines and amounts paid in settlement to the extent legally
permitted and as required by the terms of this Agreement, without regard to any
rights Indemnitee may have against the Third Party Indemnitors; and

 

(c)           irrevocably waives, relinquishes and releases the Third Party
Indemnitors from any and all claims against the Third Party Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.

 

The Corporation further agrees that no advancement or payment by the Third Party
Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Corporation shall affect the
foregoing and the Third Party Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of Indemnitee against the Corporation.  The Corporation
agrees that the Third Party Indemnitors are express third party beneficiaries of
the terms of this Section.

 

16.           Restrictions on Settlement.  Indemnitee shall not be required to
consent to any settlement of a Proceeding to which he or she is party, unless
such settlement is reasonably satisfactory to Indemnitee and releases Indemnitee
from all potential Expenses and Losses.  The Corporation shall not, on its own
behalf, settle any part of any Proceeding to which Indemnitee is party with
respect to other parties (including the Corporation) without the written consent
of Indemnitee if any portion of such settlement is to be funded from insurance
proceeds.

 

17.           Headings.  The headings of the sections of this Agreement are
inserted for convenience of reference only and shall not be deemed to constitute
part of this Agreement or to affect the construction thereof.

 

18.           Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of

 

8

--------------------------------------------------------------------------------


 

any other provision hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

19.           Notices.

 

(a)           Indemnitee agrees promptly to notify the Corporation in writing
upon being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter that may be
subject to indemnification or advancement of Expenses covered hereunder;
provided, however, that the failure to give any such notice shall not disqualify
Indemnitee from indemnification hereunder, except and solely to the extent that
the Corporation is materially prejudiced by such failure to give notice.

 

(b)           All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) if delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, at the time of delivery, or (ii) if
mailed by certified mail (return receipt requested) with postage prepaid, on the
third business day after the date on which it is so mailed, and addressed as
follows:

 

(c)           In the case of the Corporation, to:

 

Semtech Corporation

200 Flynn Road

Camarillo, CA  93012

Attention:  General Counsel

 

(d)           In the case of Indemnitee, to the address provided on the
signature page to this Agreement or to such other address as Indemnitee may
furnish to the Corporation.

 

20.           Governing Law; Consent to Jurisdiction.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules.  The Corporation and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, The
Corporation Trust Company, Wilmington, Delaware as its agent in the State of
Delaware as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (v) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.

 

9

--------------------------------------------------------------------------------


 

21.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof, and any
such prior indemnification agreements shall hereby be terminated on execution of
this Agreement; provided, however, that this Agreement is a supplement to and in
furtherance of the Corporation’s Certificate of Incorporation, Bylaws, any
resolution of the Board providing for indemnification and applicable law, and
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.

 

22.           Time of the Essence.  Time is of the essence in the performance of
each provision of this Agreement.

 

23.           Specific Performance.  Indemnitee shall be entitled to specific
performance and injunctive relief to enforce rights under this Agreement, and no
showing of actual damage or irreparable harm shall be required.  Indemnitee
shall be entitled to such relief without the necessity of posting bonds or other
undertakings in connection therewith.  The Corporation acknowledges that in the
absence of a waiver, a bond or other undertaking could be required of
Indemnitee, and the Corporation hereby waives any such requirement of a bond or
undertaking.

 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above set forth.

 

 

SEMTECH CORPORATION,

 

a Delaware Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

An Authorized Officer

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

Name:

 

Address:

 

 

 

 

 

[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]

 

--------------------------------------------------------------------------------